Order entered February 13, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-01134-CV

                                FELICIA ALLEN, Appellant

                                             V.

                DALLAS INDEPENDENT SCHOOL DISTRICT, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-14050

                                         ORDER
       Before the Court is appellant’s February 10, 2017 motion for extension of time to file

appellant’s brief. We GRANT appellant’s motion to the extent that we ORDER the brief to be

filed on or before March 14, 2017.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE